Mr. Justice Denison
delivered the opinion of the court.
This case is here on error to the district court of Denver, which dismissed a writ of certiorari from that court to the State Medical Board.
The board revoked the license of the plaintiff in error on several charges, one of which was that he was convicted in the district court of the United States of a crime involving *51moral turpitude, that is, the. sale of morphine for other than medicinal purposes to an habitual user thereof. The conviction of such an offense is one of the statutory grounds for revocation of a physician’s license. S. L. 1917, p. 359, §11.
It is proper for the court on certiorari to say whether the crime shown in the evidence involved moral turpitude. (Dilliard v. Medical Board, decided at this term.) We think there can be no question that it did. No other abuse of discretion is suggested, so the board is not guilty of such abuse, and it had jurisdiction of the subject matter and person. Upon certiorari the court could review the board’s action only upon a question of jurisdiction or great abuse of discretion, Code 1908, § 331. There was nothing, therefore, upon which the district court could reverse or modify the board’s action and the judgment of dismissal was right.
It is urged that moral turpitude is too indefinite a term, and that therefore the statute is void; but that expression has been used, in statutes, textbooks and opinions .on the common law, for too many years to leave any question on that subject.
Graeb v. State Board, 55 Colo. 523, 528, 529, 139 Pac. 1099, 47 L. R. A. (N. S.) 1063; McCuen v. Ludlum, 17 N. J. Law, 12; Van Ness v. Hamilton, 19 Johns. 367; Baxter v. Mohr, 76 N. Y. Suppl. 982; Andres v. Koppenheafer, 3 Serg. & Rawle, 254, 8 Am. Dec. 647; Smith v. Smith, 34 Tenn. 473; Redway v. Gray, 31 Vt. 292.
In the last case the court considers moral turpitude, and holds that some crimes involve it and some do not, and that petty larceny does.
Judgment affirmed.
Mr. Chief Justice Scott and Mr. Justice Whitford not participating.